DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1st, 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Janssen et al. (US 2004/0121105) in combination with Hostaphan® RBB, does not disclose a moldable covering affixable to a curved substrate the moldable covering comprising: a stack of two or more lenses; an adhesive layer interposed between each pair of adjacent lenses from among the two or more lenses; a sacrificial layer disposed on an outermost lens of the stack, the sacrificial layer including a sacrificial lens and a sacrificial layer being more heat resistant than the outermost lens of the stack such that the sacrificial layer is able to withstand, without deteriorating, directly applied heat that would result in deterioration of the outermost lens of the stack if directly applied thereto. 
The closest prior art, Janssen et al., discloses a transparent stack of sheets that may be applied, for example, to protect substrates such as glass or plastic windows, signage or displays. The transparent stack of sheets may include a release layer that prevents light scratching of the surface of the film and in addition can provide a release surface for the bonding layer on the above sheet. The top release layer can be disposed on an outermost surface of the stack. Janssen et al. fails to disclose that the top release layer is more heat resistant than the outermost lens of the stack such that the sacrificial layer is able to withstand, without deteriorating, directly applied heat that would result in deterioration of the outermost lens of the stack if directly applied thereto. Janssen et al. fails to disclose that the top release is less scratch resistant than the outermost lens of the stack such that the top release layer is scratched by directly applied pressure that would not result in scratching of the outermost lens of the stack if directly applied thereto.  The prior art does not provide motivation to look to the prior art for a sacrificial layer that is applied to the outermost lens of the stack of two or more lenses wherein the sacrificial layer includes a sacrificial adhesive interposed between the sacrificial lens and the outermost lens of the stack. Thus, the examiner has found the claims to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782